Case 3:18-cv-00428-HEH Document 147 Filed 05/10/19 Page 1 of 1 PagelD# 5886

 

 

CIVIL NON-JURY TRIAL OR MOTION HEARING: 5 lo ) o
MINUTE SHEET DATE
United States District Court Eastern District of Virginia - Richmond Division
CASE TITLE: Case No.3, -)ECV4AK

Medi a C ter
Fa Ils Church c iter a\'| Judge: |4ndson

bh Rowman Oliver, etal, Court Reporter: Kyi g ta Li's c,d

 

 

 

 

 

MATTER COMES ON FOR:( ) BENCH TRIAL( ) MOTION HEARING( “OTHER: Final Preto}
APPEARANCES: Parties by( ) with( _) counsel Prose( ) Co ference,
MOTIONS BEFORE TRIAL:

TRIAL PROCEEDINGS:

 

 

WITNESSES EXCLUDED ON MOTION OF: PLAINTIFF(S)( ) DEFENDANT(S)( )Court( )
OPENING STATEMENTS MADE (_) OPENING WAIVED (_)
PLAINTIFF(S) ADDUCED EVIDENCE ( )RESTED( )MOTION(_ ).

 

DEFENDANT(S) ADDUCED EVIDENCE( ) RESTED( )MOTION( )

REBUTTAL EVIDENCE ADDUCED ( ) SUR-REBUTTAL EVIDENCE ADDUCED ( )
EVIDENCE CONCLUDED (_) ARGUMENTS OF COUNSEL HEARD (__)

COURT FOUND IN FAVOR OF PLAINTIFF(S) ( ) MONETARY AWARD $

COURT FOUND IN FAVOR OF DEFENDANT(S)(_)

CLERK TO ENTER JUDGMENT ON DECISION ( TRIAL EXHIBITS (_ )
n Pr al rat Jey...

 

 

 

 

 

 

 

Counsel for Plaintiff(s): Wy gthanie! Asher Jenny Ma
D. Scan Trainor Gal \ Deady
Brian Quinn Raloia. Mang oddam
Counsel for Defendants: Em ily Sot Teme Wisegarver
Cour they Pawlk
SET: Began: ENDED: TIME IN COURT: 1 {ls

{0 \Og0 \\. LD
RECESSES:
Wi a-I&
